Deen, Presiding Judge.
Appellant Buice, a member of the Gwinnett County Commission, brought an action for libel by broadcast (“defamacast”) against appellees Buford Broadcasting, Inc. d/b/a WDYX-AM and WGCO-FM (Buford); Robert P. Joseph, president of Buford; and Peter J. Lyden, Buford’s news director, in connection with Lyden’s broadcast of a report on a meeting of the county commission. Joseph, Lyden, and Buford moved for summary judgment, contending that Buice had failed to prove “actual malice” under the standard of New York Times v. Sullivan, 376 U. S. 254 (84 SC 710, 11 LE2d 686) (1964), and Gertz v. Robert Welch, Inc., 418 U. S. 323 (94 SC 2997, 41 LE2d 789) (1974). Buford and Lyden also moved for partial summary judgment on the issue of conditional privilege under OCGA § 51-5-11 (Code Ann. § 105-720). The court denied the latter motion but granted those for summary judgment. Buice appeals from this judgment, enumerating as error the court’s rulings regarding conditional privilege, OCGA §§ 51-5-7 (Code Ann. § 105-704), 51-5-11 (Code Ann. § 105-720), and absence of actual malice. Held:
In a well-drafted order the trial court made full and detailed findings of fact and concluded as a matter of law that appellees, as defendants moving for summary judgment, had successfully carried their burden of conclusively negating at least one essential element of plaintiffs case; i.e., actual malice as defined in New York Times v. Sullivan, and Gertz v. Robert Welch, supra, and Georgia cases which *420follow these two Supreme Court decisions. See, e.g., Pierce v. Pacific & Southern Co., 166 Ga. App. 113 (303 SE2d 316) (1983); Byers v. Southeastern Newspaper Corp., 161 Ga. App. 717 (288 SE2d 698) (1982); Williams v. Church's Fried Chicken, 158 Ga. App. 26 (279 SE2d 465) (1981). See also Lawrence v. Gardner, 154 Ga. App. 722 (270 SE2d 9) (1980). The trial court further concluded that the denial of the motion for partial summary judgment would not affect the awards of summary judgment.
Decided January 3, 1984.
Robert D. Cheeley, Joseph E. Cheeley, for appellant.
Halsey G. Knapp, Jr., for appellees.
We find no error in the proceedings below or in the determinations of the trial court.

Judgment affirmed.


Banke and Carley, JJ., concur.